Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is being considered by the examiner.

Response to Amendment
	The amendment filed 5/24/2021 has been entered. Applicant’s amendment to the claims have overcome the claim objections and 112 rejections in the non-final rejection mailed 2/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) (hereinafter Fournier) in view of Sweegers (US 2017/0317251).
Re claim 1: Fournier teaches an optical output system for an LED light source (111, fig. 1b) provided at a light source location (location of 110, fig. 1a), comprising: a first array of 

    PNG
    media_image1.png
    582
    576
    media_image1.png
    Greyscale


Sweegers teaches a first array of lenses (16, fig. 4) and a second array of lenses (20, fig. 4), an air gap (24, fig. 4) between the first and second array of lenses (16, 20), and a thickness of the air gap (24) is minimized (air gap as small as possible, see para [0081]) between the outer surfaces of the first and second array of lenses (16, 20), wherein a thickness (thickness of 16, 20) of the combined first and second array of lenses (16, 20) is minimized (see para [0057] and [0065]).
Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the air gap of Fournier and the overall thickness of the combined first and second array of lenses such that the thickness of the air gap is less than 10% of the maximum thickness between the outer surfaces of the first and second arrays of lenses and the overall thickness of the combined first and second array of lenses is equal or less than a lens pitch of the second lens array, in order to minimize the thickness and overall height of the lighting packages [Sweegers, 0057].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness of the air gap and the overall thickness of the combined first and second array of lenses such that the thickness of the air gap is less than 10% of the maximum thickness between the outer surfaces of the first and second arrays of lenses and the overall thickness of the combined first and second array of lenses is equal or less than a lens pitch of the second lens array, since it has been held that where the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 2: Fournier fails to teach the air gap has a thickness of less than 0.1 mm
Sweegers teaches an air gap (24, fig. 4) has a thickness (see fig. 4) of less than 0.1 mm (microns, see para [0081]).
Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change a thickness of the air gap of Fournier to have a thickness of less than 0.1 mm, in order to minimize the size of the optical device.

Re claim 6: Fournier teaches the lenses of the first and second arrays of lenses (curved portions of 120 and 130, fig. 1a) have a same lens pitch (see fig. 1a).  

Re claim 7: Fournier teaches a focal point of each lens of the first array of lenses (focal point of curved lens portion of 120, fig. 1a) is at the vicinity of the outer surface of the second array of lenses (curved outer surface of 130, fig. 1a).  

Re claim 8: Fournier teaches the air gap is flat (gap between 120 and 130, fig. 1a).  

Re claim 9: Fournier fails to teach the air gap is positioned at the most 25% of the overall thickness away from either the first or second lens array.  

Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the air gap of Fournier to be positioned at the most 25% of the overall thickness away from either the first or second lens array, in order to minimize the size of the lighting system. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the air gap to be positioned at the most 25% of the overall thickness away from either the first or second lens array, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 10: Fournier teaches a lighting unit comprising: an optical output system (system of 110, 120, 130, fig. 1a) as claimed in claim 1 (see rejection of claim 1); and a light source (111, fig. 1b) at the light source location (location of 110, fig. 1a).  

Re claim 11: Fournier teaches the light source (111, fig. 1b) comprises an LED (LED, see para [0028]) or an arrangement of LEDs.  

Re claim 13: Fournier teaches the light source (111, fig. 1b) comprises a chip on board LED or LED arrangement (arrangement of 111, fig. 1b).  


Sweegers teaches a housing (14, fig. 6) having reflective side walls (34, fig. 6) (reflective coating, see abstract) and a reflective base (base of 14, fig. 6) (14 has reflective coating 34, fig. 6), wherein the light source (12, fig. 6) is provided on the base (12 below 14), and the optical output system is provided over the top of the side walls (top of 14, fig. 6).   
Therefore, in view of Sweegers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing having reflective side walls and a reflective base, wherein the light source is provided on the base, and the optical output system is provided over the top of the side walls, in order to maximize light output from the light source.

Re claim 15: Fournier teaches the first and second lens body (120, 130, fig. 1a) has a thickness of greater than 0 (thickness of 120 and 130, fig. 1a).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) in view of Sweegers (US 2017/0317251) as applied to claim 1 above, and further in view of Krasnov et al. (US 2011/0259394) (hereinafter Krasnov).
Re claim 3: Fournier in view of Sweegers fails to teach a maximum thickness between the outer surfaces of the first and second arrays of lenses is between 1 mm and 5 mm.
Krasnov teaches a maximum thickness (see fig. 3) between the outer surfaces of the first and second arrays of lenses (see fig. 1) is between 1mm and 5 mm (4 mm, see fig. 3).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) in view of Sweegers (US 2017/0317251) as applied to claim 1 above, and further in view of Di Trapani et al. (US 2017/0146204) (hereinafter Trapani).
Re claim 4: Fournier in view of Sweegers fails to teach the lenses of each array of lenses are arranged with a pitch of between 300 pm to 5 mm.  
Trapani teaches the lenses of each array of lenses (1310, fig. 8) are arranged with a pitch of between 300 pm to 5 mm (2 mm, see para [0130]).
Therefore, in view of Trapani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the lenses of each array of lenses with a pitch of between 300 µm to 5 mm, in order to produce a desired light output distribution.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (US 2010/0039819) in view of Sweegers (US 2017/0317251) as applied to claims 1 and 11 above, and further in view of Bierhuizen et al. (US 2010/0290234)(hereinafter Bierhuizen)
Re claim 5: Fournier in view of Sweegers fails to teach the lenses of each array of lenses are arranged in a hexagonal grid.  

Therefore, in view of Bierhuizen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lenses of each array to be arranged in a hexagonal grid, in order to change the light output into a desired pattern or shape.
Re claim 12: Fournier teaches each LED (111, fig. 1b) (LED, see para [0028]) has a light output intensity distribution (light distribution of LED).
However, Fournier in view of Sweegers is silent about each LED has a Lambertian light output distribution.
Bierhuizen teaches each LED (10, fig. 6) has a Lambertian light output intensity distribution (lambertian, see para [0023]).  
Therefore, in view of Bierhuizen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the LED of Fournier such that each LED has a Lambertian light output intensity distribution, in order to provide a wide light output distribution.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Regarding applicant's argument that "the thickness of the optical output system as a whole is built up by 2*x + v, see figs. 1 and 4", the examiner notes that the claim only recites "the thickness of the air gap is less than 10% of the maximum thickness between the outer In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further states that "The correct operation of the optical system, it further is a requirement that the first and second lens array are essentially positioned in the mutual focal point of the lenslets", the examiner notes that the limitation is not recited in the claims. If the specified positioning is indeed essential and required for the optical system to operate correctly then the claims should reflect the recited features. The examiner notes that the limitation "wherein a thickness of the combined first and second lens bodies, being normal/shortest distance between lens pockets of the first lens array and lens pockets of the second lens array" in no way suggests that the first and second lenses need to be positioned in a mutual focal point of the lenslet. The claim only describes the thicknesses of the lens bodies. 
Regarding applicant's argument that "because of this requirement, it is not simply possible to reduce overall thickness v to minimize the thickness of the optical system as this necessitates a reduction in the focal distance of the lenslets, i.e. a stronger curvature of the lenslet shape which affects both R and x.", the examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner additionally notes that it is unclear what the term R refers to and what lens the lens pitch p refers to. 
Therefore, the examiner notes that it would have been obvious to one of ordinary skill in the art to change the thicknesses of the lenses or the air gap so that the overall thickness of the air gap is less than 10% of the maximum thickness between the outer surfaces of the first and second array of lenses, in order to minimize the thickness and overall height of the lighting packages.
The examiner notes that no additional arguments have been presented for the Krasnov, Trapani, and Bierhuizen references.
The examiner respectfully suggests amending the claims to recite that the optical system is built up by 2*x +v and defining the terms in the equation and that the first and second lens array are essentially positioned in the mutual focal points of the lenslets to advance prosecution since the applicant asserts that those limitations are required for correct operation of the optical system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875